Lindsay, J.
In the case of Frosh v. Schlumpf, 2 Texas R., p. 422, it was decided by this court that the process, or citation, calling upon a party to answer to a suit, when not under seal, is void, and the party defendant may appear and take advantage of it by motion to quash; or, upon a writ of error, he may obtain a reversal of a judgment rendered by default. The statute (Art. 1431, Paschal’s Digest,) is certainly very explicit in requiring all writs and process to have the seal of the court affixed to give them validity. The citation in this case was without the seal of the court, and for that reason the' judgment is reversed and the cause remanded for further proceedings in conformity with law.
Beversed and remanded.